Citation Nr: 0122415	
Decision Date: 09/13/01    Archive Date: 09/19/01

DOCKET NO.  98-18 064A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether a notice of disagreement with the August 1994 
decision denying waiver of recovery of an overpayment of 
improved disability pension benefits was timely received.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel



INTRODUCTION

The veteran had active service from July 1967 to August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision in September 1998 by the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (Committee) located in the Houston, Texas, 
Regional Office (RO).  The Committee determined that the 
appellant had not filed a timely notice of disagreement with 
the August 1994 decision denying waiver of recovery of an 
overpayment of improved disability pension benefits.

In a statement received by the Committee in September 1997, 
the veteran requested a personal hearing.  It was 
subsequently noted in a VA Report of Contac (VA Form 119), 
dated September 8, 1998, that the veteran had been contacted 
and indicated that he still wanted a hearing but that he 
subsequently called back and said that he did not want a 
hearing.  Accordingly, the veteran's hearing request is 
deemed withdrawn.  38 C.F.R. § 20.704(e) (2000).


FINDINGS OF FACT

1.  The veteran's request for waiver of recovery of an 
overpayment of improved disability pension benefits was 
denied in August 1994.  He was notified of the decision in 
correspondence dated August 4, 1994.  

2.  A notice of disagreement with the August 1994 decision 
was not received within one year after notification.







CONCLUSION OF LAW

A timely filed notice of disagreement with the August 1994 
decision by the originating agency denying waiver of recovery 
of an overpayment of improved disability pension benefits was 
not received.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.201, 20.301(a), 20.302(a), 20.305(b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that on November 9, 2000, the Veterans Claims 
Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)) became law.  The VCAA redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, § 7(a), 114 Stat. at 2099-2100.  VA has also 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the veteran's claim have been 
properly developed.  The Board finds that the RO has 
obtained, or made reasonable efforts to obtain, all records 
which might be relevant to the veteran's claim, and the 
veteran has not identified any additional records which have 
not been obtained.  The Board notes that no further 
assistance to the veteran in acquiring evidence is required 
by the new statute.

The Board finds no prejudice to the veteran in this case by 
proceeding with an adjudication of the question of whether a 
notice of disagreement with the August 1994 decision denying 
waiver of recovery of an overpayment of improved disability 
pension benefits was timely received as the Committee has 
complied with the notice provisions of the VCAA.  This is so 
because the Committee specifically notified the veteran of 
the requirements needed to determine whether a notice of 
disagreement with a decision was timely received in the 
statement of the case issued during this appeal.  Moreover, 
all of the relevant evidence was considered and the claim was 
denied as a matter of law; there has been no prejudice to the 
veteran that would warrant a remand, and the veteran's 
procedural rights have not been abridged by proceeding with 
appellate review.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

The originating agency, in the August 1994 decision, denied 
the veteran's request to waive recovery of an overpayment of 
improved disability pension benefits.  In that decision it 
was noted that the original amount of the overpayment was 
$5,381.  He was informed of his right to initiate an appeal.  
At the time of the August 4, 1994, letter, the veteran was 
represented by the Texas Veterans Commission; an appointment 
which remains in effect.  No written documents were received 
from the veteran or his representative during the one year 
period following the issuance of the notice of the decision.

In a letter received in September 1997, the veteran expressed 
disagreement with a waiver decision, stating that he did not 
owe $5,554.  It was noted in a record received from the Debt 
Management Service in October 1997 that the original 
principal amount of the veteran's indebtedness was $5,381 and 
that the current principal amount was $5,554.

38 C.F.R. § 20.201 provides that a written communication from 
a claimant or his representative expressing dissatisfaction 
or disagreement with an adjudicative determination by the 
agency of original jurisdiction and a desire to contest the 
result will constitute a notice of disagreement.  While 
special wording is not required, the notice of disagreement 
must be in terms which can be reasonably construed as 
disagreement with that determination and a desire for 
appellate review.

The notice of disagreement must be filed within one year from 
the date that the agency mails notice of a determination to 
the veteran and the date of mailing the letter of 
notification of the determination will be presumed to be the 
same as the date of that letter for purposes of determining 
whether an appeal has been timely filed.  38 C.F.R. § 20.302.  
However, in computing the time limit, the first day of the 
specified period will be excluded and the last day included.  
A response postmarked prior to expiration of the applicable 
time limit will be accepted as having been timely filed.  
38 C.F.R. § 20.305.

In the case of this veteran, the notice of disagreement had 
to be filed by August 4, 1995, or the determination made in 
the decision of August 1994 would become final.  The earliest 
subsequent written communication received from the veteran 
which disagreed with a waiver decision was received in 
September 1997.

As noted above, the applicable rules of practice provide that 
a notice of disagreement must be written and must be 
submitted by the claimant or his representative in a timely 
manner.  The evidence does not show that either of these 
requirements was met in this case.  The earliest written 
statement of disagreement from the veteran was his statement 
received in September 1997.  In summary, we conclude that a 
notice of disagreement with the August 1994 action denying 
waiver of recovery of an overpayment of improved disability 
pension benefits was not timely filed.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.201, 20.301(a), 20.302(a), 20.305(b).











ORDER

A notice of disagreement with the August 1994 decision 
denying waiver of recovery of an overpayment of improved 
disability pension benefits was not timely filed.  The appeal 
is denied.



		
	R. F. Williams
	Member, Board of Veterans' Appeals


 


